Order entered December 11, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01496-CV

                                IN RE JANNET WALKER, Relator

                      Original Proceeding from the Probate Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. PR-15-02217-3

                                              ORDER
                               Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s motion for emergency relief as moot. We ORDER relator to bear the costs

of this original proceeding.


                                                        /s/   ADA BROWN
                                                              JUSTICE